        Case 1:17-cr-00201-ABJ Document 635 Filed 11/26/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                        )
                                                )
                v.                              )
                                                )
RICHARD W. GATES III,                           )             Crim. No. 17-201-2 (ABJ)
                                                )
                Defendant.                      )             FILED UNDER SEAL


   DEFENDANT RICHARD W. GATES III’S UNOPPOSED MOTION FOR LEAVE
      TO FILE UNDER SEAL HIS MOTION FOR PERMISSION TO TRAVEL

       Richard W. Gates III, by and through counsel, hereby moves this Court for leave to file

under seal his Unopposed Motion for Permission to Travel. Despite the general policy that

public access to judicial proceedings and judicial records is important to the proper

functioning of our justice system, there are compelling reasons and good cause in this instance

why this Motion and the accompanying Exhibit should not be publicly disclosed. Exhibit 1

includes specific details about a trip Mr. Gates hopes to take. The proposed disclosure will

sufficiently alert the public but will not create unwarranted risk to Mr. Gates or his family

regarding their location. The Court has noted on more than one occasion that this case is

subject to substantial publicity and media coverage, and that the addresses of the events should

be protected.


       WHEREFORE, Mr. Gates hereby respectfully moves this Court for leave to file under

seal his Unopposed Motion for Permission to Travel. A draft order is attached.




                                                1
Case 1:17-cr-00201-ABJ Document 635 Filed 11/26/19 Page 2 of 2



                                  Respectfully submitted,


                                  /s/Thomas C. Green
                                  Thomas C. Green
                                  D.C. Bar No. 14498
                                  Sidley Austin LLP
                                  1501 K Street, N.W.
                                  Washington, DC 20005
                                  tcgreen@sidley.com
                                  (202) 736-8069 (telephone)
                                  (202) 736-8711 (fax)

                                  Attorney for Richard W. Gates III




                              2
